Smith, J.,
delivered the opinion of the court.
The contract sued on having been made by plaintiff’s wife with appellee for his (plaintiff’s) benefit, he has the right to maintain a suit for the-breach thereof in his own name. Sweatman v. Parker, 49 Miss. 19, 30 Cyc. 65; 15 Ency. Plead, and Prac. 509.
The allegation that the contract sued on was made with an agent of the defendant carries with it the inference that in making it the agent acted within the- scope of his authority. 31 Cyc. 1627; 16 Ency. Plead, and Prac. 900. Whether or not this agent in fact acted within the scope of his authority can therefore he determined only when the proof .comes in.
The demurrer should have been overruled, and consequently the judgment of the court below is reversed, and the cause remanded.

Reversed and remanded.